1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on October 24, 2021.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2021 has been entered.
 
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s). The items (i); (ii) and (iii) are not clearly shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 1,10, the description of the product substrate and the test substrate lacks proper written description. Examiner notes that the specification mentions both substrates and both substrates are separate elements but applicant has not described in the specification in detail the product substrate and the test substrate; how .

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,10, the structure as claimed is vague; it is vague as to what is difference between the product substrate and the test substrate; both substrates are separate elements as claimed; In fig. 1, 10 is MCM which has substrate 22; ICs; ball contacts and traces which in fig. 2, 20 is a probe card which also has a substrate 22; traces; ball contacts and IC. The difference between the product substrate and the test substrate is unclear thus the structure of the device; the phrases “(i) formed only on the test substrate and not on the product substrate of the MCM” and “that, in the product substrate of the MCM,” are vague and not clearly understood. The phrase “for connecting to the second IC” (end of the claim) is indefinite as it is vague as to how the dummy trace connect the second IC; perhaps applicant intends to say “for connecting the ICs” instead i.e. connecting the first and second ICs;
In claims 5,14, there is no antecedent basis for “the first substrate”;
In claims 9,18, the phrase “the test substrate comprises the product substrate” is indefinite as it is vague what the difference between the product and test substrates as explained above with respect to claim 1.


The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Love (5,477,160) in view of Rahman (7,998,853) and Pendse (2009/0289253).
As to claims 1,9-10,18, Love discloses an apparatus for testing an Integrated Circuit (IC) comprising a test substrate e.g. 102,103,802 comprising a first surface configured to receive the ICs e.g. first IC to be tested e.g. 104; at least an additional or second IC e.g. 104; a second surface that is opposite the first surface and is configured to receive electrical contacts e.g. 106; multiple product traces e.g. 110 for conveying electrical signals between the first IC, the second IC and the electrical contacts; and a dummy trace which is formed in the test substrate; and the dummy trace is configured to electrically connect between two of the first electrical traces (see figs. 1a,1b,5,8-9). These dummy traces are located inside of the substrate. Love does not explicitly show the dummy trace on the substrate. Pendse teaches to have the traces e.g. 54 on the substrate (see e.g. para 0037; fig. 4). All PCBs are known to have the traces on the surface to provide electrical connections among different components. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have the dummy trace on the substrate (instead of in the substrate), since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Rahman is cited to show the dummy trace. Rahman discloses a dummy trace e.g. 224,M13 that connects two product traces e.g. 215-1;215-2 (see fig. 2). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Love to use the dummy trace as taught by Rahman and Pendse so that two product traces provide electrical connections among different parts or components depending on the applicability or on the basis of its suitability for the intended use.
	The method claims recited for using the apparatus in claims 10-18,20 are an inherent use of the apparatus of Love in view of Rahman and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Love in view of Rahman operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    423
    717
    media_image1.png
    Greyscale



As to claims 2,11, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) wherein the test substrate comprises one or more layers (e.g. see col. 4, line 36-38 in Love).
As to claims 3,12, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical contacts comprise balls e.g. 106,512, which are configured to conduct the electrical signals between the IC and other electrical device (see figs. 1a,5 in Love and 218 in Rahman).
As to claims 4-5,13-14, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical traces can be formed in a layer (see e.g. col. 4, lines 36-53).
As to claims 6,15, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) comprises a transmitting port (Tx) and a receiving port (Rx), and wherein the second electrical trace can form a loop back by connecting between the Tx and Rx for testing the IC and the Tx and Rx. Note that Love discloses several bumps for each IC; these bumps can be used as a port either for transmitting or receiving and the electrical trace can be provided between the bumps as per applicability (see figs. 1a,8-9,14).
As to claims 7,16, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) wherein the product traces comprise traces configured to convey the electrical signals between the ICs. (figs. 1a,5,8).
As to claims 8,17, Love in view of Rahman and Pendse discloses an apparatus for testing an Integrated Circuit (IC) wherein the dummy trace is formed on the test substrate and is configured to convey testing electrical signals between two of the product traces (see figs. 1a,5,8 in Love and fig. 2 in Rahman).
As to claims 19-20, Love in view of Rahman and Pendse disclose different traces either in the substrate or on the surface to provide different electrical connections among the parts or components and depending on the applicability or on the basis of its suitability, the traces are provides anywhere as needed (e.g. see figs. 5-9 in Love; Figs. 4;5c in Pendse; figs. 2,4 in Rahman).


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

9.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858